Exhibit 10.1

AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of May 10, 2012 (“Effective Date”) is among Callon
Petroleum Company, a Delaware corporation (the “Borrower”), the undersigned
subsidiaries of the Borrower as guarantors (the “Guarantors”), the Lenders (as
defined below), and Regions Bank, in its capacity as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).

RECITALS

A. The Borrower is party to that certain Fourth Amended and Restated Credit
Agreement dated as of June 20, 2012 among the Borrower, the financial
institutions party thereto from time to time, as lenders (the “Lenders”) and
Regions Bank as the Administrative Agent and issuing lender, as heretofore
amended (as so amended, the “Credit Agreement”).

B. The Borrower intends to issue preferred Equity Interests (as defined in the
Credit Agreement) and has requested that the Lenders increase the quarterly
limitation on Senior Unsecured Debt and Preferred Equity Charges (as defined in
the Credit Agreement) under Section 6.04(c) (Merger or Consolidation; Asset
Sales; Issuance of Securities) and Section 6.05 (Restricted Payments) of the
Credit Agreement from $4,000,000 to $5,500,000.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Defined Terms. As used in this Agreement, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein. Unless otherwise specifically defined herein, each term
defined in the Credit Agreement and used herein without definition shall have
the meaning assigned to such term in the Credit Agreement.

Section 2. Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.

Section 3. Amendments to Credit Agreement.

(a) Section 6.04(c) (Merger or Consolidation; Asset Sales; Issuance of
Securities) of the Credit Agreement is hereby amended by replacing the reference
to “…$4,000,000 …” found therein with a reference to “…$5,500,000….”

(b) Section 6.05 (Restricted Payments) of the Credit Agreement is hereby amended
by replacing the reference to “…$4,000,000 …” found therein with a reference to
“…$5,500,000...”; provided that, such amendment set forth in this clause
(b) shall only be made effective if the Borrower issues new preferred Equity
Interests after the date of this Agreement resulting in net cash proceeds to the
Borrower of at least $30,000,000.



--------------------------------------------------------------------------------

Section 4. Credit Parties Representations and Warranties. Each Guarantor and the
Borrower (each a “Credit Party”) represents and warrants that: (a) after giving
effect to this Agreement, the representations and warranties contained in the
Credit Agreement, as amended hereby, and the representations and warranties
contained in the other Loan Documents are true and correct in all material
respects on and as of the Effective Date as if made on and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects as of such earlier date; (b) after giving
effect to this Agreement, no Default has occurred and is continuing; (c) the
execution, delivery and performance of this Agreement are within the limited
liability company, limited partnership, or corporate power and authority of such
Credit Party and have been duly authorized by appropriate limited liability
company, limited partnership or corporate action and proceedings; (d) this
Agreement constitutes the legal, valid, and binding obligation of such Credit
Party enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Agreement; and (f) the Liens under the Security
Instruments are valid and subsisting and secure the Obligations (as such
Obligations may be increased as a result of the transactions contemplated
hereby).

Section 5. Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the receipt
by the Administrative Agent of multiple original counterparts, as requested by
the Administrative Agent, of this Agreement duly and validly executed and
delivered by duly authorized officers of the Borrower, the Guarantors, the
Administrative Agent and the Required Lenders.

Section 6. Acknowledgments and Agreements.

(a) The Borrower acknowledges that on the date hereof all outstanding
Obligations under the Credit Agreement are payable in accordance with its terms
and the Borrower waives any defense, offset, counterclaim or recoupment with
respect thereto.

(b) The Administrative Agent, the Issuing Lender, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents, as amended hereby. Except as expressly set forth herein, this
Agreement shall not constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, as amended hereby, (ii) any of
the agreements, terms or conditions contained in any of the Loan Documents, as
amended hereby, (iii) any rights or remedies of the Administrative Agent, the
Issuing Lender, or any Lender with respect to the Loan Documents, as amended
hereby, or (iv) the rights of the Administrative Agent, the Issuing Lender, or
any Lender to collect the full amounts owing to them under the Loan Documents,
as amended hereby.

(c) The Borrower, each Guarantor, the Administrative Agent, the Issuing Lender
and each Lender do hereby adopt, ratify, and confirm the Credit Agreement, as
amended hereby, and acknowledge and agree that the Credit Agreement, as amended
hereby, is and remains in full force and effect, and the Borrower and each
Guarantor acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, and the other Loan
Documents are not impaired in any respect by this Agreement.

 

2-



--------------------------------------------------------------------------------

(d) From and after the Effective Date, all references to the Credit Agreement in
the Loan Documents shall mean the Credit Agreement, as amended by this
Agreement. This Agreement is a Loan Document for the purposes of the provisions
of the other Loan Documents.

Section 7. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guarantee and
Collateral Agreement are in full force and effect and that such Guarantor
continues to unconditionally and irrevocably guarantee the full and punctual
payment, when due, whether at stated maturity or earlier by acceleration or
otherwise, of all of the Guaranteed Obligations (as defined in the Guaranty), as
such Guaranteed Obligations may have been amended by this Agreement, and its
execution and delivery of this Agreement does not indicate or establish an
approval or consent requirement by such Guarantor under the Guaranty in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement, the Notes or any of the other Loan Documents.

Section 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile or PDF electronic mail signature, and all such signatures shall be
effective as originals.

Section 9. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 10. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 11. Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

Section 12. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 

3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

  /s/ CALLON PETROLEUM COMPANY

GUARANTOR:

 

/s/ CALLON PETROLEUM OPERATING COMPANY

Signature Page to

Amendment No. 2 to Fourth Amended and Restated Credit Agreement

(Callon Petroleum Company)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDER:

 

/s/ REGIONS BANK,

as the Administrative Agent, the Issuing Lender,

Lender

 

Signature Page to

Amendment No. 2 to Fourth Amended and Restated Credit Agreement

(Callon Petroleum Company)



--------------------------------------------------------------------------------

LENDER:   /s/ CITIBANK, N.A.

 

Signature Page to

Amendment No. 2 to Fourth Amended and Restated Credit Agreement

(Callon Petroleum Company)



--------------------------------------------------------------------------------

LENDER:   /s/ IBERIABANK

 

Signature Page to

Amendment No. 2 to Fourth Amended and Restated Credit Agreement

(Callon Petroleum Company)



--------------------------------------------------------------------------------

LENDER:

  /s/ WHITNEY BANK

 

Signature Page to

Amendment No. 2 to Fourth Amended and Restated Credit Agreement

(Callon Petroleum Company)



--------------------------------------------------------------------------------

LENDER:

  /s/ ONEWEST BANK, FSB

 

Signature Page to

Amendment No. 2 to Fourth Amended and Restated Credit Agreement

(Callon Petroleum Company)